





EXHIBIT 10.2

GELTECH SOLUTIONS, INC.

1460 Park Lane South, Suite 1

Jupiter, FL 33458







March 17, 2008







GelTech Solutions, Inc.

1460 Park Lane South, Suite 1

Jupiter, FL 33458

Attention: __________




Dear ____:




This acknowledges that GelTech Solutions, Inc. (“GelTech” or the “Company”) has
agreed to modify the Employment Agreement dated _______, by and between you (the
“Executive”) and GelTech (the “Agreement”) to reflect the following:




·

Base Salary, under Section 4(a) of the Agreement, is increased from $91,000 to
$125,000 per year;

·

monthly automobile allowances are terminated;

·

the Executive is granted 200,000 Non-Qualified Stock Options exercisable at
$0.667 per share over a 10-year period; and

·

the definition of “Good Reason” under Section 6(c) of the Agreement is deleted
and replaced by the following:

The term Good Reason shall mean (i) the Executive, with or without change in
title or formal corporate action, no longer exercises substantially all of the
duties and responsibilities and shall no longer possess substantially all of the
authority set forth in Section 3; (ii) the Company materially breaches this
Agreement; or (iii) any “Change in Control” (as defined below) of the Company.
The Executive shall have a period of 30 days following the occurrence of an
event constituting Good Reason under clauses (i) and (ii) above and the later
of: 180 days or December 31, 2008 following an event constituting Good Reason
under clause (iii) above in which to exercise his right to terminate for Good
Reason, or the Executive shall be deemed to have waived that particular Good
Reason.  




A “Change in Control” shall mean any of the following:








--------------------------------------------------------------------------------

_____________

March 17, 2008

Page 2










(1)

the consummation of a merger or consolidation of the Company with or into
another entity or any other corporate reorganization, if more than 50% of the
combined voting power of the continuing or surviving entity’s securities
outstanding immediately after such merger, consolidation or other corporate
reorganization are owned by persons who were not stockholders of the Company
immediately prior to such merger, consolidation or other corporate
reorganization;




(2)  any entity or person not now an executive officer or director of the
Company becomes either individually or as part of a group (required to file a
Schedule 13D or 13G with the Securities and Exchange Commission) the beneficial
owner of 30% or more of the Company’s common stock;  for this purpose, the terms
“person” and “beneficial ownership” shall have the meanings provided in Section
13(d) of the Securities  Exchange Act of 1934 or related rules promulgated by
the Securities and Exchange Commission;




(3)

a sale of all or substantially all of the assets of the Company;  




(4)

individuals who, as of the date of this Agreement, constitute the Board (the
“Incumbent Board”) cease for any reason to constitute at least a majority of the
Board, provided, however, that any individual becoming a director subsequent to
the date of this Agreement whose election or nomination for election by the
Company’s stockholders was approved by a vote of at least a majority of the
directors then comprising the Incumbent Board shall be considered as though such
individual were a member of the Incumbent Board, but excluding, for this
purpose, any such individual whose initial assumption of office is in connection
with an actual or threatened election contest relating to the election of the
directors of the Company (as such term is used in Rule 14a-11 of Regulation 14A,
or any successor section, promulgated under the Exchange Act); or




(5)

the Board, in its sole and absolute discretion, determines that there is a
Change in Control of the Company.





--------------------------------------------------------------------------------

_____________

March 17, 2008

Page 3













Please sign a copy of this letter agreement and return it to me.  In all other
respects, the Agreement is ratified and confirmed.




Very truly yours,










_____________

            _____________







cc:

Michael D. Harris, Esq. (Via Email)










AGREED AND ACCEPTED:







___________________________________

 ____________









